The defendant’s petition for certification for appeal from the Appellate Court, 50 Conn. App. 312 (AC 17617), is granted, limited to the following issue:
*938The Supreme Court docket number is SC 16039.
Neal Cone, assistant public defender, in support of the petition.
Mitchell S. Brody, assistant state’s attorney, in opposition.
Decided November 3, 1998
“Was the Appellate Court correct in concluding that the trial court’s failure to define the term ‘wrongfulness’ under General Statutes § 53a-13 (a) was not improper?”
BORDEN, J., did not participate in the consideration or decision of this petition.